Appeal from an order of the Special Term of Supreme Court, Clinton County, which denied plaintiff-appellant’s motion for an increase in alimony. The affidavits and oral proofs submitted were, we think, sufficient to justify an increase. Order reversed, on the law and facts, with $10 costs and printing disbursements to the plaintiff-appellant, and motion granted, without costs, in the following manner: The defendant may be directed to pay to the plaintiff the sum of $55 per month, the first payment to be made within ten days after the entry and service of an order herein, and monthly thereafter. Foster, P. J., Heffernan, Deyo and Bergan, JJ., concur; Brewster, J., taking no part.